Citation Nr: 1635851	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a disability manifested by chronic dyspnea.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the merits of the Veteran's claims on appeal must be remanded for further development.

The Veteran claims entitlement to service connection for an acquired psychiatric disorder to include PTSD and bipolar disorder, which he contends began during his military service.  With respect to PTSD, the Veteran has asserted two stressors including seeing a dead body while working at the Norfolk shipyard and experiencing Italian soldiers draw their weapons on him and a group of fellow service members in Sardinia in 1976 while they were attempting to help put out a local fire.  See, e.g., the Veteran's statements dated April 2009 and July 2009.  The Board recognizes that the RO issued an April 2010 Formal Finding of Lack of Information to submit these stressors for verification.  Although the Board recognizes that the Veteran failed to provide a specific date range for the Norfolk shipyard stressor, the RO did not attempt to verify the 1976 Sardinia stressor via deck logs or any other means.  Accordingly, appropriate inquiry should be pursued in order to develop the Veteran's claimed in-service stressor.  See Gagne v. McDonald, No. 14-0334 (U.S. Vet. App. October 19, 2015).

VA treatment records document diagnoses of anxiety disorder, not otherwise specified (NOS), depressive disorder, and probable bipolar spectrum disorder.  See the VA treatment records dated August 2009, July 2009, and February 2009.  The Veteran has not been afforded a VA examination as to this claim.  As such, a remand for a new VA examination should therefore be accomplished in order to address the Veteran's claimed psychiatric disorder.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the claim of entitlement to service connection for sleep apnea, the Veteran contends that he developed sleep apnea during his military service.  See, e.g., the Veteran's VA Form 9 dated April 2012.  To this end, it is undisputed that the Veteran is diagnosed with moderate to severe obstructive sleep apnea.  See the private sleep study dated September 2009.  He has not been afforded a VA medical opinion to address the etiology of this disability.  Accordingly, this matter should be remanded in order to afford the Veteran with a VA medical opinion to address the outstanding question of nexus as to this issue.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4).

As to the claim of entitlement to service connection for a disability manifested by chronic dyspnea, the Veteran contends that he developed symptoms of shortness of breath during his military service.  See, e.g., the Veteran's VA Form 9 dated April 2012.  VA treatment records dated September 2007 show that the Veteran suffers from chronic dyspnea.  However, it is unclear whether this dyspnea is a symptom of a broader disability.  To this end, the Board notes that the Veteran has been diagnosed with chronic bronchitis/chronic obstructive pulmonary disorder (COPD) related to occupational exposure; this etiology was based on the Veteran's report of working in the textile industry for 21 years without a mask and being exposure to a lot of cotton dust.  See the VA pulmonary consultation dated November 2011.  The Veteran has not been afforded a VA examination to address whether his claimed dyspnea is a manifestation of a current disability and, if so, whether said disability is related to his military service.  As such, this matter presents certain medical questions concerning diagnosis and nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles, supra.  Upon remand, the Veteran should therefore be afforded a VA examination to address the outstanding questions of diagnosis and nexus pertaining to the pending claim.

Upon remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records since March 2012.  All such available documents should be associated with the claims file.

2. After obtaining any additional necessary details from the Veteran, conduct all necessary research, including contacting the JSRRC, to verify his alleged stressors of:  (1) seeing a dead body in the water while working at the Norfolk shipyard and (2) experiencing Italian soldiers draw their weapons on him in Sardinia in 1976 while he and fellow service members attempted to help put out a local fire.  Associate all obtained evidence with the claims file, including any negative responses and documentation of all efforts to complete the research.

3. Arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature and etiology of any current chronic psychiatric disorder to include PTSD and bipolar disorder.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a).  The examiner should document the Veteran's current diagnoses; in doing so, the examiner should indicate whether the Veteran is currently diagnosed with PTSD and/or bipolar disorder.

(b).  If PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's currently diagnosed PTSD is due to an in-service stressor that has been corroborated by the evidence of record.

(c).  The VA examiner should also render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed acquired psychiatric disorder other than PTSD had its(their) clinical onset in service, or (in the case of a psychosis) within the first post service year, or is(are) otherwise related to a disease or injury incurred in service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Then, refer the VA claims file to an examiner with appropriate expertise in order to address the etiology of Veteran's diagnosed obstructive sleep apnea.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed obstructive sleep apnea had its clinical onset during the Veteran's active duty or is otherwise related to such service.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed disability manifested by chronic dyspnea.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military dyspnea symptomatology.

For any disability exhibited by dyspnea identified, the examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it had its clinical onset in service or is otherwise related to a disease or injury incurred in service.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

